DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 and 12-15, in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the grounds that there would be no undue burden on the examiner in searching for all the claimed inventions together.  This is not found persuasive because the claims include divergent subject matter which would require different fields of search and different search strategies and queries. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2021/0365131).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2021/0365131).
Zhou teaches a laminating method for a display device, as detailed above.
Zhou teaches that the sealant layer (24) comprises solid optically clear adhesive (SOCA) optionally with liquid optically clear adhesive (LOCA) (See [0030]-[0032]). Zhou does not expressly teach the properties of the sealant layer such as viscosity, hardness, and dimensions such as thickness and width. The selection of process and material parameters for lamination is a routine matter for one of ordinary skill in the art. At the time of filing it would have been obvious to one of ordinary skill in the art at the time of filing to select viscosity, hardness, and sealant layer dimensions in the instantly claimed ranges as needed for any particular application. Applicant has not demonstrated that these parameters provide any new or unexpected result. On the contrary, these parameters appear to be selected by the applicant to provide an adhesive that can flow and then harden and cure in a manner that will provide a reliable bond between panels. Since the sealant layer of Zhou performs an identical function in the same manner, it is reasonable to conclude that one of ordinary skill in the art would select known adhesives having viscosity, hardness, and dimensions in the instantly claimed ranges.

s 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2021/0365131), as applied to claims 1 and 4-5 above, in view of Zheng (CN 109656404).
Zhou teaches a laminating method for a display device, as detailed above.
Zhou does not expressly disclose a pressure value in the vacuum chamber (26). Therefore one of ordinary skill in the art would look to other prior art references to determine what pressure values are conventionally used in vacuum chambers of laminated displays.
Zheng teaches a method of making a laminated display, the method comprising bonding a touch display panel (11) and a cover (22) with a sealant (23) such that a vacuum gap is formed between the display panel and the cover (See Figures; [0036]-[0063]). Zheng teaches that the vacuum gap is formed in an environment having a pressure of less than 10-2 Torr (See [0019]; [0038]), which corresponds to a pressure of less than 1.33 Pa, which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of filing to have a vacuum pressure of less than 1.33 Pa, since Zheng teaches that such a pressure was recognized in the prior art as being suitable for use in a vacuum gap between layers of a laminated display.

Allowable Subject Matter
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or fairly suggest the instantly claimed steps of coating a bonding adhesive to form a surrounding portion with an air extraction port, vacuumizing the an inside of the surrounding portion via the air extraction port, and blocking the air extraction port with a blocking adhesive to form a gap with a negative pressure state as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746